[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Lozada, Slip Opinion No. 2020-Ohio-3756.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3756
             THE STATE OF OHIO, APPELLANT, v. LOZADA, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Lozada, Slip Opinion No. 2020-Ohio-3756.]
Judgment reversed on the authority of State v. Miller and cause remanded.
        (No. 2019-1250―Submitted July 8, 2020―Decided July 21, 2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 107827, 2019-Ohio-3040.
                                    _________________
          {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Miller, __ Ohio St.3d __, 2020-Ohio-1420, __ N.E.3d __, and the cause is
remanded to the court of appeals for consideration of appellee Ricardo Lozada’s
remaining assignments of error.
          O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, and STEWART, JJ.,
concur.
          FRENCH and DONNELLY, JJ., would instruct the court of appeals to apply
Miller on remand.
                           SUPREME COURT OF OHIO




                               _________________
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Gregory Ochocki, Assistant Prosecuting Attorney, for appellant.
       Patituce & Associates, L.L.C., Joseph C. Patituce, Megan M. Patituce, and
C. Adam Carro, for appellee.
                               _________________




                                       2